DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 11 are pending.  
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The following sentence is grouped among the claims but has not been claimed as it is unclear where it should go -  A polisher, containing a brush cover, comprising a light to view operations.  
Claim Rejections - 35 USC § 112
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Further , the claims are all dependents of claim 1, which claims a distinctive besom, however, claim 4 recites a voltaic toothbrush, claim 5 recites a polisher and so on.  If the claims are dependents f claim 1, they should all recite “the distinctive besom of claim 1”.
Claim 8 is further rejected as the claim is vague in that it is unclear exactly what applicant is claiming.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 5, 7 – 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun Chang Un (KR 102064560 B1).
Regarding Independent Claim 1, Yun Chang Un teaches a distinctive besom (rotational electrical toothbrush; Fig. 1), consist of, in conjunction: a. A Polisher frame (main body, 100) b. A whisk hull (toothbrush head, 600); having designer stables (bristles, 610) for cleaning den ticks (Paragraph [0009]), attached to a rotational shaft (rotating shaft, 500).  
Regarding Claim 2, Yun Chang Un teaches the besom  (Fig. 1) comprising: motor (Paragraph [0030]) to generate electrical motion to a shaft 500), which drives a structure housing and coupling to rotate motionly left or right (Paragraph [0030]).  
Regarding Claim 4, Yun Chang Un teaches a voltaic tooth brush comprising: a switch (switch, 110) powered lever to push down once to send signals to motor for movement, comprising, to turn shaft (500)  and brush head (600) forward or reverse motion (Paragraphs [0032] and [0033]).  
Regarding Claim 5, Yun Chang Un teaches a distinctive polisher device comprising of two battery's cells, which is enclosed in the body anatomy for electrical power (Paragraphs [0037] – [0039]).  
Regarding Claim 7, Yun Chang Un teaches a  polisher cleaning apparatus (Fig. 1) comprising a positive and negative leads connects to motor means for functioning (Paragraphs [0039] and [0040]).  
Regarding Claim 8, Yun Chang Un teaches a distinctive besom wherein said consist of a conductor lid (control unit, 800)  which attached to secure and make contact contemporaneous energy (Paragraph [0016]).  
Regarding Claim 9, Yun Chang Un teaches a distinctive tooth polisher cleaning gadget comprising a small light dispense unit (photovoltaic module, 300) is operational to function in use (Paragraph [0034]). 
Regarding Claim 11, Yun Chang Un teaches the distinctive besom gadget (Fig. 1) comprising, to clean outer and inner teeth with a technical Cycloidal scrubbing brush (600; Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yun Chang Un (KR 102064560 B1).
Regarding Claim 3, Yun Chang Un teaches all of the elements of claim 1 as discussed above.
Yun Chang Un further teaches a material covering utilized to support the brush head (Paragraph [0029]) but does not explicitly teach a poly vinyl chloride covering utilized to support the brush heads rotations to keep portions of matter together in and on settings while cleaning teeth, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun Chang Un to further include poly vinyl chloride covering, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Regarding Claim 10, Yun Chang Un teaches all of the elements of claim 1 as discussed above.
Yun Chang Un does not explicitly teach  the polisher cleaning apparatus comprising, a connector shaft screw nut which joins motor to a shaft housing and connector for motion, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to positively claim a connector shaft screw nut which joins motor to a shaft housing and connector for motion since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yun Chang Un (KR 102064560 B1) in view of Addington (U.S. Patent Publication No. 2016/0074143 A1).
Regarding Claim 3, Yun Chang Un teaches all of the elements of claim 1 as discussed above.
Yun Chang Un does not teach a polisher cleaning gadget comprising black rubber "grips" embedded on body to keep resistant in the hand while said gadget in- use. 
Addington, however, teaches a polisher (electric toothbrush, 10) comprising black rubber "grips" embedded on body to keep resistant in the hand while said gadget in- use (Paragraph [0055]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun Chang Un to further include "grips" embedded on body to keep resistant in the hand while said gadget in- use, as taught by Addington, to provide a surface that allows the user of the electric toothbrush to appropriately brush the periodontium, and all the tooth surfaces, while essentially maintaining the same grip on the handle. 
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2006/0230555 A1 to Yang teaches a power unit has motor received in a cavity of an elongated handle and a driving shaft extending outwardly from the coupling end of handle main body (10). The motor rotates the driving shaft. A brush head is equipped with an elongated brush arm which is detachable from the driving shaft. The brush arm is rotated correspondingly with the driving shaft. Brushing bristles extending from the brush arm are rotated, such that brushing bristles roll in a predetermined angle to brush the tooth surface and the gum line and to remove plaque between the teeth and the gums.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATINA N. HENSON/Primary Examiner, Art Unit 3723